Case: 15-30842      Document: 00513562072         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30842
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAHVAR HOOKS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-24-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Following his guilty plea to maliciously conveying false information
concerning alleged attempts to damage or destroy buildings by means of
explosives, Jahvar Hooks was sentenced to a term of supervised release. Upon
his concession that he violated one of the release conditions, the district court
revoked Hooks’s supervised release and sentenced him to 14 months of
imprisonment. He now appeals, and we affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30842    Document: 00513562072      Page: 2   Date Filed: 06/23/2016


                                 No. 15-30842



      Hooks argues, first, that the district court erred in revoking his
supervised release based on a single technical violation committed in an effort
to obtain needed mental health treatment and, second, that his revocation
sentence violates the Eighth Amendment because it punishes him for being
mentally ill. Because he did not object in the district court either to the
revocation or to the resulting sentence, we review the district court’s decision
for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009); United
States v. Jones, 484 F.3d 783, 792 (5th Cir. 2007).
      A defendant’s supervised release may be revoked, and a term of
imprisonment imposed, if the district court finds by a preponderance of the
evidence that the defendant violated any condition of his release. 18 U.S.C.
§ 3583(e)(3); see U.S.S.G. § 7B1.3(a)(2), p.s.   The record supports Hooks’s
concession that, by leaving Exodus House without notice and attempting to be
admitted to a hospital, he violated one of the express conditions of his release.
Because the district court had clear statutory authority to revoke Hooks’s
supervised release based on the admitted violation, its decision to do so was
not error, let alone clear and obvious error. See Puckett, 556 U.S. at 135.
Hooks’s argument that revocation in this case frustrates the aims of supervised
release amounts to a disagreement with the district court’s exercise of its
discretion, which does not warrant reversal on appeal. See United States v.
Warren, 720 F.3d 321, 332 (5th Cir. 2013).
      Hooks’s Eighth Amendment argument is equally unavailing. Section
3583(e)(3) permits revocation of a defendant’s supervised release upon a
finding that he violated a condition of release, a finding based on the
defendant’s actions and not his status. Cf. Robinson v. California, 370 U.S.
2
    Case: 15-30842    Document: 00513562072     Page: 3   Date Filed: 06/23/2016


                                 No. 15-30842

660, 666-68 (1962). Accordingly, Hooks fails to demonstrate plain error in
relation to his revocation sentence. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       3